DETAILED ACTION
This Office action is in response to the amendment filed on November 9, 2021.
Claims 1-13 are pending.
Claims 1, 3, 5, 6, 10, and 11 have been amended.
Claims 12 and 13 have been added.
Claims 1-13 are allowed.
The objections to Claims 2-9 and 11 are withdrawn in view of Applicant’s amendments to the claims.
For clarity of the prosecution history record, Claims 1 and 10 recite the limitation “a large capacity programmable logic device.” It is noted that the Applicant’s specification states that “[f]or a FPGA (which is referred to as a large capacity FGPA or a large capacity programmable logic device) requiring more than 32Mbit of configuration information, memories such as an SPI Flash memory, a BPI PROM, or a Platform Flash XL memory are required to configure the FPGA” (page 2, paragraph [0005]). Thus, the term “large capacity” appears to be described by the specification which provides a standard for ascertaining the requisite degree and one of ordinary skill in the art would be able to reasonably determine the scope of the claimed invention. Therefore, Claims 1 and 10 meet the requirements of § 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations, at least, are: “a control module” and “a storage module” in Claims 1-9 and 11-13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Ce Li (Reg. No. 70,305) on December 16, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 11/09/2021), please amend Claims 1, 3, 5, 6, 10, and 11 as follows:

1. (Currently Amended) An apparatus for configuring or updating a programmable logic device, the apparatus comprising:
a control module; and
:
the control module comprises: a JTAG interface for connecting the control module to a JTAG host, and a configuration interface compatible with a to-be-configured programmable logic device, wherein the to-be-configured programmable logic device is a large capacity programmable logic device;
the control module is configured to: after receiving a first control instruction comprising configuration information via the JTAG interface, store the configuration information into the storage module; and after receiving a configuration instruction, read the configuration information, and convert the configuration information into configuration information compatible with a configuration timing of the to-be-configured programmable logic device and transmit the converted configuration information to the to-be-configured programmable logic device, to configure the to-be-configured programmable logic device; and
a configuration clock is used in a process that the control module configures the to-be-configured programmable logic device;
when the configuration instruction is actively generated by the to-be-configured programmable logic device, the configuration clock is generated from the to-be-configured programmable logic device and sent to the control module to realize clock synchronization between the to-be-configured programmable logic device and the control module.

2. (Previously Presented) The apparatus for configuring or updating the programmable logic device according to claim 1, wherein the control module is further configured to perform a reading or erasing operation on the storage module in response to a second control instruction sent by the JTAG host.

3. (Currently Amended) The apparatus for configuring or updating the programmable logic device according to claim 1, wherein the control module further comprises a communication interface for connecting the control module to an upper computer, and
the control module is further configured to: after receiving a third control instruction sent by the upper computer, perform storing, reading, and erasing operations on the storage module in response to receiving the third control instruction;
wherein the communication interface is different from the JTAG interface, and the upper computer is different from the JTAG host.

4. (Previously Presented) The apparatus for configuring or updating the programmable logic device according to claim 3, wherein the communication interface is implemented by a serial peripheral interface (SPI) bus interface or an Inter-Integrated Circuit (IIC) bus interface or a universal asynchronous receiver/transmitter (UART) bus interface.

5. (Currently Amended) The apparatus for configuring or updating the programmable logic device according to claim 1, wherein:
the storage module comprises three storage units;
the control module is configured to perform a same operation on the three storage units;
the control module further comprises a triple modular redundancy voting circuit; and
the triple modular redundancy voting circuit is configured to: perform a triple modular redundancy operation on data outputted by the three storage units, and output 

6. (Currently Amended) The apparatus for configuring or updating the programmable logic device according to claim 5, wherein each storage unit of the three storage units is implemented by a serial peripheral interface (SPI) Flash memory or a Byte Peripheral Interface (BPI) Flash memory or an NAND Flash memory or a programmable read-only memory (PROM).

7. (Previously Presented) The apparatus for configuring or updating the programmable logic device according to claim 1, wherein the control module is further configured to: after receiving a configuration completion signal which indicates configuration of the to-be-configured programmable logic device is completed and which is transmitted by the to-be-configured programmable logic device, control the storage module to operate in a low power mode or an idle mode.

8. (Previously Presented) The apparatus for configuring or updating the programmable logic device according to claim 1, the apparatus further comprising:
an encapsulation structure configured to encapsulate the storage module and the control module.

9. (Previously Presented) The apparatus for configuring or updating the programmable logic device according to claim 1, wherein the control module is implemented by an application specific integrated circuit (ASIC) chip or a complex programmable logic device (CPLD) chip.


providing an apparatus for configuring or updating the programmable logic device, wherein the apparatus comprises a control module and a storage module connected to the control module, and the control module comprises a JTAG interface for connecting the control module to a JTAG host, and a configuration interface compatible with a to-be-configured programmable logic device, and wherein the to-be-configured programmable logic device is a large capacity programmable logic device;
connecting the JTAG host to the apparatus via the JTAG interface;
sending, by the JTAG host, a first control instruction comprising configuration information to the apparatus for configuring or updating the programmable logic device; and storing, by the apparatus, the configuration information into the storage module in response to the apparatus receiving the first control instruction; and
in response to the apparatus receiving a configuration instruction:
reading, by the apparatus, the configuration information,
converting, by the apparatus, the configuration information into configuration information compatible with a configuration timing of the to-be-configured programmable logic device, and
transmitting, by the apparatus, the converted configuration information to the to-be-configured programmable logic device, to configure the to-be-configured programmable logic device connected with the apparatus for configuring or updating the programmable logic device;

when the configuration instruction is actively generated by the to-be-configured programmable logic device, the configuration clock is generated from the to-be-configured programmable logic device and sent to the control module to realize clock synchronization between the to-be-configured programmable logic device and the control module.

11. (Currently Amended) The apparatus for configuring or updating the programmable logic device according to claim 1, wherein the control module is configured to:
determine whether information stored on the storage module is null;
perform a writing operation on the storage module, in response to determining that the information stored on the storage module is null; and
erase the information stored on the storage module and then perform a writing operation on the storage module, in response to determining that the information stored on the storage module is not null.

12. (Previously Presented) The apparatus for configuring or updating the programmable logic device according to claim 1, wherein:
when the configuration instruction is passively received by the to-be-configured programmable logic device, the configuration clock is generated from an external clock source other than the control module and sent to both the control module and the to-be-configured programmable logic device.


the third control instruction is configured to instruct the control module to update the configuration information stored in the storage module, and
the control module automatically reads the configuration information stored in the storage module, to configure the to-be-configured programmable logic device, when the to-be-configured programmable logic device is powered on.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “when the configuration instruction is actively generated by the to-be-configured programmable logic device, the configuration clock is generated from the to-be-configured programmable logic device and sent to the control module to realize clock synchronization between the to-be-configured programmable logic device and the control module” as recited in independent Claims 1 and 10.
The closest cited prior art, the combination of US 7,078,929 (hereinafter “Draper”), US 2011/0307647 (hereinafter “Stalzer”), US 7,389,489 (hereinafter “Chesal”), and Rscasny, “FPGAs: structure, elements and configuration,” February 18, 2018 (hereinafter “Rscasny”), teaches controlling an interface of a programmable logic device. However, the combination of Draper, Stalzer, Chesal, and Rscasny fails to teach “when the configuration instruction is actively .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2014/0118026 (hereinafter “Aldragen”) discloses configuring an integrated circuit includes receiving configuration data from an external element with an interface circuit.
US 7,302,562 (hereinafter “Jacobson”) discloses a programmable device programmer.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191